internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br4 - plr-113540-00 date date distributing controlled sub sub sub sub sub sub sub business a business b business c d e month m month n plr-113540-00 y corp shared services z this letter replies to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the rulings contained in this letter are based on facts and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party verification of these facts and representations may be required as part of the audit process summary of facts distributing is a holding_company that conducts business a business b and business c through subsidiaries sub conducts business a sub performs administrative services for distributing subsidiaries and sub and sub hold intangible_property used in business a controlled conducts business b and sub holds intangible_property used by controlled business c is conducted by sub and sub and produces only a de_minimis proportion of distributing’s net_income effective month m distributing elected to be an s_corporation under sec_1362 of the internal_revenue_code and also elected to treat controlled and sub sub sub sub and sub all of which are wholly owned by distributing as qualified subchapter_s subsidiaries qsubs under sec_1361 as a result of the qsub elections the qsubs are not treated as corporations separate from distributing for federal_income_tax purposes sub and sub which are not wholly owned by distributing are c corporations distributing has class a voting common_stock and class b nonvoting common_stock outstanding the two classes are identical except for voting rights we have received financial information indicating that business a and business b each has had gross_income and operating_expenses representing the conduct of an active business during each of the past five years individuals d and e are the president and vice president respectively of distributing and are planning to retire d and e spend substantially_all of their time coordinating the activities of business a and business b this includes considering strategic options that exist only because businesses a and b are in the same corporate group allocating resources and resolving disputes between those businesses and reporting to distributing’s board_of directors and its shareholders regarding the interplay of the two businesses significant executive coordination of business a and business plr-113540-00 c is not required because business c is small each operating subsidiary of distributing is managed separately by its own executives the taxpayer and an independent management consulting firm in a detailed opinion state that by separating controlled from distributing the services performed by d and e would become unnecessary and therefore could be eliminated at significant cost saving they further state that positioning the two businesses beneath a holding_company would not solve the problem because the same level of business coordination would still be required proposed transaction to accomplish this separation the taxpayer proposes the following transaction i distributing will transfer the stock of sub to controlled ii controlled will recapitalize by issuing class a voting_stock and class b nonvoting common_stock in exchange for its present single class of voting common_stock the recapitalization iii distributing will distribute the stock of controlled to its shareholders pro_rata with the distributing shareholders receiving one class a share of controlled on each class a share of distributing and one class b share of controlled on each class b share of distributing the distribution distributing also intends to cause sub to merge into sub for non-federal income_tax purposes the taxpayer has made the following representations based on the characterization of steps i through iii above by ruling below representations a distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction b any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities c no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing d the five years of financial information submitted on behalf of business a and plr-113540-00 business b represents each business’s present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statement submitted during month n a member of distributing’s former consolidated_group sold to an unrelated buyer a majority of its stock in y corp which was not engaged in business a business b or business c e following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except that controlled will lease office space at fair rental value in a building owned by distributing and distributing employees will provide the shared services to controlled f the distribution will be carried out to achieve cost savings by eliminating the need for executives to coordinate business a and business b the distribution is motivated in whole or substantial part by this corporate business_purpose in this regard the taxpayer represents that the eliminated coordination activity will not be reinstituted or duplicated elsewhere in distributing controlled or any of their affiliates g some distributing shareholders have made and will continue making inter_vivos gifts of distributing stock and after the distribution of controlled stock also minority shareholders holding less than five percent of distributing and controlled stock will possess put rights to sell their stock to distributing or controlled subject_to a right_of_first_refusal by other shareholders to the extent that any distributing shareholder sells any distributing stock to distributing the shareholder will sell an equal proportion of its his or her controlled stock to controlled within z months of the stock sale to distributing and vice versa other than these items there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of the stock of either distributing or controlled after the transaction h apart from repurchases required to be made under the shareholder put rights described in the preceding representation there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the amount of the liabilities assumed as determined under sec_357 by controlled plr-113540-00 k the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred l no property is being transferred between distributing and controlled to which an investment_tax_credit has been or will be claimed m after the distribution controlled will purchase products for its business from distributing also controlled will rent office space in a building owned by distributing and use the shared services furnished by employees of distributing payments made in any transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled eligible to vote or percent or more of the total value of shares of all classes of distributing or controlled stock p distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the date of the distribution and will elect to treat sub as a qsub as of that date there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the distribution will cause the termination of the qsub election of controlled because controlled will cease to be a percent subsidiary of distributing as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the distribution from distributing in exchange for stock of controlled the contribution sec_1_1361-5 because sub is a qsub of distributing before the distribution and controlled will elect to treat sub as a qsub of controlled on the date of the distribution sub will not be treated as a separate corporation before or after the distribution see sec_1_1361-5 example the contribution followed by the distribution will be a reorganization under plr-113540-00 sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset deemed received by controlled in the contribution will equal the basis of that asset in the hands of distributing sec_362 the holding_period of each asset deemed received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on their receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock and distributing stock in the hands of each shareholder after the distribution will equal the shareholder’s basis in the distributing stock held immediately before the distribution sec_358 the basis will be allocated between the controlled stock and distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 and c the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is given regarding the recapitalization or the merger of sub into sub plr-113540-00 procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative by wayne t murray sincerely associate chief_counsel corporate senior technician reviewer branch
